 


110 HR 3046 RH: Social Security Number Privacy and Identity Theft Prevention Act of 2007
U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 210
110th CONGRESS 1st Session 
H. R. 3046
[Report No. 110–339] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2007 
Mr. McNulty (for himself, Mr. Sam Johnson of Texas, Mr. Rangel, Mr. McCrery, Mr. Stark, Mr. Levin, Mr. Lewis of Georgia, Mr. Lewis of Kentucky, Mr. Wolf, Mr. Becerra, Mr. Doggett, Mr. Pomeroy, Mr. Larson of Connecticut, Mr. Emanuel, Mr. Blumenauer, Mr. Pascrell, Mr. Meek of Florida, Mr. Hastings of Washington, Ms. Matsui, Mrs. Capps, Mr. Farr, Mr. Rodriguez, Mr. Filner, Ms. McCollum of Minnesota, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Ways and Means 
 

September 24, 2007
Additional sponsors: Mr. Davis of Illinois, Mr. Miller of Florida, Mr. Saxton, Mr. Sullivan, Mr. Carter, Mr. Latham, Mr. King of New York, Ms. Schakowsky, Ms. Linda T. Sánchez of California, Mr. Higgins, Mr. George Miller of California, Mr. Gohmert, Ms. Corrine Brown of Florida, Mr. McHugh, Mr. Kuhl of New York, Mr. Obey, Mrs. McMorris Rodgers, Ms. Kilpatrick, Ms. Ginny Brown-Waite of Florida, Mr. Pastor, Ms. Bordallo, Mr. DeFazio, Mr. Delahunt, Mrs. Lowey, Mrs. McCarthy of New York, Ms. Woolsey, Mr. Sestak, Ms. Foxx, and Mr. Reyes


September 24, 2007
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on July 16, 2007

A BILL 
To amend the Social Security Act to enhance Social Security account number privacy protections, to prevent fraudulent misuse of the Social Security account number, and to otherwise enhance protection against identity theft, and for other purposes. 
 

1.Short title and table of contents
(a)Short titleThis Act may be cited as the Social Security Number Privacy and Identity Theft Prevention Act of 2007.
(b)Table of contentsThe table of contents is as follows:

Sec. 1. Short title and table of contents.
Sec. 2. Restrictions on the sale or display to the general public of social security account numbers by governmental entities.
Sec. 3. Prohibition of display of social security account numbers on checks issued for payment by governmental entities.
Sec. 4. Prohibition of the display of social security account numbers on certain government identification cards or tags.
Sec. 5. Prohibition of inmate access to social security account numbers.
Sec. 6. Measures to preclude unauthorized disclosure by governmental entities of social security account numbers and protect the confidentiality of such numbers.
Sec. 7. Uniform standards for truncation of the social security account number.
Sec. 8. Prohibition of the sale, purchase, and display to the general public of the social security account number in the private sector.
Sec. 9. New criminal penalties for misuse of social security account numbers.
Sec. 10. Extension of civil monetary penalty authority.
Sec. 11. Criminal penalties for employees of the Social Security Administration who knowingly and fraudulently issue social security cards or social security account numbers.
Sec. 12. Enhanced penalties in cases of terrorism, drug trafficking, crimes of violence, or prior offenses.
Sec. 13. Regulatory and enforcement authority with respect to misuse of the social security account number.
Sec. 14. Study on feasibility of banning social security account number as an authenticator.
2.Restrictions on the sale or display to the general public of social security account numbers by governmental entities
(a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is amended by adding at the end the following new clause:

(x)
(I)A governmental entity (as defined in subclause (X)) may not sell or display to the general public any social security account number if such number has been disclosed to such governmental entity pursuant to the assertion by such governmental entity to any person that disclosure of such number is a statutory or regulatory requirement. Notwithstanding the preceding sentence, such number may be sold or displayed to the general public in accordance with the exceptions specified in subclauses (II), (III), (IV), (V), (VI), (VII), and (VIII) (and for no other purpose).
(II)Notwithstanding subclause (I), a social security account number may be sold by a governmental entity to the extent that such sale is specifically authorized by this Act or the Privacy Act of 1974.
(III)Notwithstanding subclause (I), a social security account number may be sold by a governmental entity to the extent that is necessary or appropriate for law enforcement or national security purposes, as determined under regulations which shall be issued as provided in section 1129C.
(IV)Notwithstanding subclause (I), a social security account number may be sold by a governmental entity to the extent that such sale is required to comply with a tax law of the United States or of any State (or political subdivision thereof).
(V)Notwithstanding subclause (I), a social security account number may be sold by a State department of motor vehicles as authorized under subsection (b) of section 2721 of title 18, United States Code, if such number is to be used pursuant to such sale solely for purposes permitted under paragraph (1), (6), or (9) of such subsection.
(VI)Notwithstanding subclause (I), a social security account number may be sold or otherwise made available by a governmental entity to a consumer reporting agency (as defined in section 603(f) of the Fair Credit Reporting Act (15 U.S.C. 1681a(f))) for use or disclosure solely for permissible purposes described in section 604(a) of such Act (15 U.S.C. 1681b(a)).
(VII)Notwithstanding subclause (I), a social security account number may be sold by a governmental entity to the extent necessary for research (other than market research) conducted by any governmental entity for the purpose of advancing the public good, on the condition that the researcher provides adequate assurances that the social security account numbers will not be used to harass, target, or publicly reveal information concerning any identifiable individuals, that information about identifiable individuals obtained from the research will not be used to make decisions that directly affect the rights, benefits, or privileges of specific individuals, and that the researcher has in place appropriate safeguards to protect the privacy and confidentiality of any information about identifiable individuals, including procedures to ensure that the social security account numbers will be encrypted or otherwise appropriately secured from unauthorized disclosure. In the case of medical research, the Commissioner of Social Security shall maintain ongoing consultation with the Office for Civil Rights of the Department of Health and Human Services to ensure that the sale or purchase of social security account numbers which constitute personally identifiable medical information is permitted only in compliance with existing Federal rules and regulations prescribed by the Secretary of Health and Human Services pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (110 Stat. 2033).
(VIII)Notwithstanding subclause (I), a social security account number may be sold or displayed to the general public by a governmental entity under such other circumstances as may be specified in regulations issued as provided in section 1129C.
(IX)This clause does not apply with respect to a social security account number of a deceased individual.
(X)For purposes of this clause, the term governmental entity means an executive, legislative, or judicial agency or instrumentality of the Federal Government or of a State or political subdivision thereof, a federally recognized Indian tribe, or a trustee appointed in a case under title 11, United States Code. Such term includes a person acting as an agent of such an agency or instrumentality, Indian tribe, or trustee. For purposes of this subclause, the term State has the meaning provided in subparagraph (D)(iii)(II). 
(XI)For purposes of this clause, the term sell means, in connection with a social security account, to obtain, directly or indirectly, anything of value in exchange for such number. Such term does not include the submission of such number as part of the process for applying for any type of Government benefits or programs (such as grants, loans, or welfare or other public assistance programs) or as part of the administration of, or provision of benefits under, an employee benefit plan.
(XII)For purposes of this clause, the term display to the general public shall have the meaning provided such term in section 208A(a)(3)(A). In any case in which a governmental entity requires transmittal to such governmental entity of an individual’s social security account number by means of the Internet without ensuring that such number is encrypted or otherwise appropriately secured from disclosure, any such transmittal of such number as so required shall be treated, for purposes of this clause, as a display to the general public of such number by such governmental entity for purposes of this clause.
(XIII)For purposes of this clause, the term social security account number includes any derivative of such number. Notwithstanding the preceding sentence, any expression, contained in or on any item sold or displayed to the general public, shall not be treated as a social security account number solely because such expression sets forth not more than the last 4 digits of such number, if the remainder of such number cannot be determined based solely on such expression or any other matter presented in or on such item.
(XIV)Nothing in the preceding subclauses of this clause shall be construed as superseding, altering, or affecting any statute, regulation, order, or interpretation in effect under any other Federal or State law, except to the extent that such statute, regulation, order, or interpretation is inconsistent with such subclauses, and then only to the extent of the inconsistency. For purposes of this subclause, a statue, regulation, order, or interpretation is not inconsistent with the preceding subclauses of this clause if the protection such statute, regulation, order, or interpretation affords any person is greater than the protection provided under such subclauses..
(b)Effective date and related rules
(1)In generalInitial final regulations prescribed to carry out the provisions of section 205(c)(2)(C)(x) of the Social Security Act (added by this section) shall be issued not later than the last date of the 18th calendar month following the date of the enactment of this Act. Such provisions shall take effect, with respect to matters governed by such regulations issued by the Commissioner of Social Security or any other agency or instrumentality of the United States, 1 year after the date of the issuance of such regulations by the Commissioner or such other agency or instrumentality, respectively. Such provisions shall apply in the case of displays to the general public, as defined in section 208A(a)(3) of such Act (added by section 8 of this Act), to such displays originally occurring after such 1-year period. Such provisions shall not apply with respect to any display of a record (containing a social security account number (or any derivative thereof)) generated prior to the close of such 1-year period.
(2)Sunset of exceptionThe last sentence of subclause (XIII) of section 205(c)(2)(C)(x) of the Social Security Act (added by this section) shall cease to be effective with respect to sales or displays to the general public occurring after 2 years after the effective date of the initial final regulations prescribed to carry out the provisions of such section 205(c)(2)(C)(x).
3.Prohibition of display of social security account numbers on checks issued for payment by governmental entities
(a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as amended by section 2 of this Act) is amended further by adding at the end the following new clause:

(xi)No governmental entity (as defined in clause (x)(X)) may include the social security account number of any individual (or any derivative of such number) on any check issued for any payment by such governmental entity or on any document attached to or accompanying such a check..
(b)Effective dateThe amendment made by this section shall apply with respect to checks (and documents attached to or accompanying such checks) issued after 1 year after the date of the enactment of this Act.
4.Prohibition of the display of social security account numbers on certain government identification cards or tags
(a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as amended by the preceding provisions of this Act) is amended further by adding at the end the following new clause:

(xii)No governmental entity (as defined in clause (x)(X)), and no other person offering benefits in connection with an employee benefit plan maintained by such governmental entity, may display a social security account number (or any derivative thereof) on any card or tag that is commonly provided—
(I)to employees of such governmental entity,
(II)in the case of a governmental entity which is an educational institution, to its students, or
(III)in the case of a governmental entity which is a medical institution, to its patients, (or to their family members) for purposes of identification or include on such card or tag a magnetic strip, bar code, or other means of communication which conveys such number (or derivative thereof). The requirements of this clause shall also apply to the Medicare card issued by the Department of Health and Human Services. .
(b)Effective dateThe amendment made by this section shall apply with respect to cards or tags issued after 1 year after the date of the enactment of this Act, except that the last sentence of section 205(c)(2)(C)(xii) (as added by this section) shall take effect 2 and one-half years after the date of the enactment of this Act.
5.Prohibition of inmate access to social security account numbers
(a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as amended by the preceding provisions of this Act) is amended further by adding at the end the following new clause:

(xiii)No governmental entity (as defined in clause (x)(X)) may employ, or enter into a contract for the use or employment of, prisoners in any capacity that would allow such prisoners access to the social security account numbers of other individuals (or any derivatives of such numbers). For purposes of this clause, the term prisoner means an individual confined in a jail, prison, or other penal institution or correctional facility..
(b)Effective date
(1)In generalExcept as provided in paragraph (2), the amendment made by this section shall apply with respect to employment of prisoners, or entry into contract for the use or employment of prisoners, on or after the date of the enactment of this Act.
(2)Treatment of current arrangementsIn the case of—
(A)prisoners employed as described in clause (xiii) of section 205(c)(2)(C) of the Social Security Act (as added by this section) on the date of the enactment of this Act, and
(B)contracts described in such clause in effect on such date,the amendment made by this section shall take effect 90 days after the date of the enactment of this Act.
6.Measures to preclude unauthorized disclosure by governmental entities of social security account numbers and protect the confidentiality of such numbers
(a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as amended by the preceding provisions of this Act) is amended further by adding at the end the following new clause:

(xiv)Except as otherwise provided in this paragraph, in the case of any governmental entity (as defined in clause (x)(X)) having access to an individual’s social security account number—
(I)no officer or employee thereof shall have access to such number for any purpose other than the effective administration of the statutory provisions governing its functions,
(II)such governmental entity shall restrict, to the satisfaction of the Commissioner of Social Security, access to social security account numbers obtained thereby to officers and employees thereof whose duties or responsibilities require access for the administration or enforcement of such provisions, and
(III)such governmental entity shall provide such other safeguards as the Commissioner determines to be necessary or appropriate to preclude unauthorized access to the social security account number and to otherwise protect the confidentiality of such number.For purposes of this clause the term social security account number includes any derivative thereof..
(b)Effective dateThe amendment made by this section shall take effect 1 year after the date of the enactment of this Act.
7.Uniform standards for truncation of the social security account number
(a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as amended by the preceding provisions of this Act) is amended further by adding at the end the following new clause:

(xv)The truncation by any governmental entity (as defined in clause (x)(X)) or by any person in the private sector of an individual’s social security account number which is used by such governmental entity or person otherwise in accordance with the requirements of this Act shall be in accordance with a uniform truncation standard which shall be specified in regulations prescribed by the Commissioner of Social Security. Under such standard, the number as truncated shall set forth not more than the last 4 digits of the number. Nothing in this clause shall be construed to authorize any use of the social security account number which is not otherwise authorized by this title or regulations prescribed thereunder..
(b)Effective dateInitial final regulations prescribed to carry out the provisions of section 205(c)(2)(C)(xv) of the Social Security Act (added by this section) shall be issued not later than the last date of the 18th calendar month following the date of the enactment of this Act. Such provisions shall take effect, with respect to matters governed by such regulations issued by the Commissioner or any other agency or instrumentality of the United States, 1 year after the date of the issuance of such regulations by the Commissioner or such other agency or instrumentality, respectively.
8.Prohibition of the sale, purchase, and display to the general public of the social security account number in the private sector
(a)In GeneralTitle II of the Social Security Act is amended by inserting after section 208 (42 U.S.C. 408) the following new section:

208A.Prohibition of the sale, purchase, and display to the general public of the social security account number in the private sector
(a)DefinitionsFor purposes of this section: 
(1)Person
(A)In generalSubject to subparagraph (B), the term person means any individual, partnership, corporation, trust, estate, cooperative, association, or any other entity.
(B)Exclusion of governmental entitiesSuch term does not include a governmental entity. Nothing in this subparagraph shall be construed to authorize, in connection with a governmental entity, an act or practice otherwise prohibited under this section or section 205(c)(2)(C).
(2)Selling and purchasing
(A)In generalSubject to subparagraph (B)—
(i)SellThe term sell in connection with a social security account number means to obtain, directly or indirectly, anything of value in exchange for such number.
(ii)PurchaseThe term purchase in connection with a social security account number means to provide, directly or indirectly, anything of value in exchange for such number.
(B)ExceptionsThe terms sell and purchase in connection with a social security account number do not include the submission of such number as part of—
(i)the process for applying for any type of Government benefits or programs (such as grants or loans or welfare or other public assistance programs), 
(ii)the administration of, or provision of benefits under, an employee benefit plan, or
(iii)the sale, lease, merger, transfer, or exchange of a trade or business.
(3)Display to the general public
(A)In generalThe term display to the general public means, in connection with a social security account number, to intentionally place such number in a viewable manner on an Internet site that is available to the general public or to make such number available in any other manner intended to provide access to such number by the general public.
(B)Internet transmissionsIn any case in which a person requires transmittal to such person of an individual’s social security account number by means of the Internet without ensuring that such number is encrypted or otherwise well-secured from disclosure, any such transmittal of such number as so required shall be treated as a display to the general public of such number by such person.
(4)Social security account number
(A)In generalThe term social security account number has the meaning given such term in section 208(e), except that such term includes any derivative of such number.
(B)4-digit expressionNotwithstanding the preceding sentence, for purposes of subsection (b)(1)(A), any expression, contained in or on any item sold or displayed to the general public, shall not be treated as a social security account number solely because such expression sets forth not more than the last 4 digits of such number, if the remainder of such number cannot be determined based solely on such expression or any other matter presented in or on such item.
(5)Governmental entity
(A)In generalThe term governmental entity means an executive, legislative, or judicial agency or instrumentality of the Federal Government, a State or political subdivision thereof, a federally recognized Indian tribe, or a trustee appointed in a case under title 11, United States Code. Such term includes a person acting as an agent of such an agency or instrumentality, Indian tribe, or trustee.
(B)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Marianas, and the Trust Territory of the Pacific Islands.
(b)Prohibition of sale, purchase, and display to the general public
(1)In generalExcept as provided in paragraph (2), it shall be unlawful for any person to—
(A)sell or purchase a social security account number or display to the general public a social security account number, or
(B)obtain or use any individual’s social security account number for the purpose of locating or identifying such individual with the intent to harass, harm, or physically injure such individual or using the identity of such individual for any illegal purpose.
(2)Exceptions
(A)In generalNotwithstanding paragraph (1), and subject to paragraph (3), a social security account number may be sold or purchased by any person to the extent provided in this subsection (and for no other purpose) as follows:
(i)to the extent necessary for law enforcement, including (but not limited to) the enforcement of a child support obligation, as determined under regulations issued as provided in section 1129C;
(ii)to the extent necessary for national security purposes, as determined under regulations issued as provided in section 1129C;
(iii)to the extent necessary for public health purposes;
(iv)to the extent necessary in emergency situations to protect the health or safety of 1 or more individuals;
(v)to the extent that the sale or purchase is required to comply with a tax law of the United States or of any State (or political subdivision thereof);
(vi)to the extent that the sale or purchase is to or by a consumer reporting agency (as defined in section 603(f) of the Fair Credit Reporting Act (15 U.S.C. 1681a(f))) for use or disclosure solely for permissible purposes described in section 604(a) of such Act (15 U.S.C. 1681b(a)); and
(vii)to the extent necessary for research (other than market research) conducted by an agency or instrumentality of the United States or of a State or political subdivision thereof (or a person acting as an agent of such an agency or instrumentality) for the purpose of advancing the public good, on the condition that the researcher provides adequate assurances that—
(I)the social security account numbers will not be used to harass, target, or publicly reveal information concerning any identifiable individuals;
(II)information about identifiable individuals obtained from the research will not be used to make decisions that directly affect the rights, benefits, or privileges of specific individuals; and
(III)the researcher has in place appropriate safeguards to protect the privacy and confidentiality of any information about identifiable individuals, including procedures to ensure that the social security account numbers will be encrypted or otherwise appropriately secured from unauthorized disclosure.
(B)Medical researchIn the case of research referred to in subparagraph (A)(vii) consisting of medical research, the Commissioner of Social Security shall maintain ongoing consultation with the Office for Civil Rights of the Department of Health and Human Services to ensure that the sale or purchase of social security account numbers which constitute personally identifiable medical information is permitted only in compliance with existing Federal rules and regulations prescribed by the Secretary of Health and Human Services pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (110 Stat. 2033).
(3)Consent and other circumstances determined by regulationNotwithstanding paragraph (1), a social security account number assigned to an individual may be sold or purchased by any person—
(A)to the extent consistent with such individual’s voluntary and affirmative written consent to the sale or purchase, but only if—
(i)the terms of the consent and the right to refuse consent are presented to the individual in a clear, conspicuous, and understandable manner,
(ii)the individual is placed under no obligation to provide consent to any such sale or purchase, and
(iii)the terms of the consent authorize the individual to limit the sale or purchase to purposes directly associated with the transaction with respect to which the consent is sought, and
(B)under such circumstances as may be deemed appropriate in regulations issued as provided under section 1129C.
(c)Prohibition of display on checksIt shall be unlawful for any person to include the social security account number of any other individual on any check issued for any payment by such person or on any document attached to or accompanying such a check.
(d)Prohibition of unauthorized disclosure to government agencies or instrumentalities
(1)In generalIt shall be unlawful for any person to communicate by any means to any agency or instrumentality of the United States or of any State or political subdivision thereof the social security account number of any individual other than such person without the written permission of such individual, unless the number was requested by the agency or instrumentality. In the case of an individual who is legally incompetent, permission provided by the individual’s legal representatives shall be deemed to be permission provided by such individual.
(2)ExceptionsParagraph (1) shall not apply to the extent necessary—
(A)for law enforcement, including (but not limited to) the enforcement of a child support obligation, or
(B)for national security purposes,as determined under regulations issued as provided under section 1129C.
(e)Prohibition of the displays on cards or tags required for access to goods, services, or benefitsNo person may display a social security account number on any card or tag issued to any other person for the purpose of providing such other person access to any goods, services, or benefits or include on such card or tag a magnetic strip, bar code, or other means of communication which conveys such number. 
(f)Prohibition of the displays on employee identification cards or tagsNo person that is an employer, and no other person offering benefits in connection with an employee benefit plan maintained by such employer or acting as an agent of such employer, may display a social security account number on any card or tag that is commonly provided to employees of such employer (or to their family members) for purposes of identification or include on such card or tag a magnetic strip, bar code, or other means of communication which conveys such number.
(g)Measures To preclude unauthorized disclosure of social security account numbers and protect the confidentiality of such numbersSubject to the preceding provisions of this section, any person having access to the social security account number of any individual other than such person shall, to the extent that such access is maintained for the conduct of such person’s trade or business—
(1)ensure that no officer or employee thereof has access to such number for any purpose other than as necessary for the conduct of such person’s trade or business,
(2)restrict, in accordance with regulations of the Commissioner of Social Security, access to social security account numbers obtained thereby to officers and employees thereof whose duties or responsibilities require access for the conduct of such person’s trade or business, and
(3)provide such safeguards as may be specified, in regulations of the Commissioner of Social Security, to be necessary or appropriate to preclude unauthorized access to the social security account number and to otherwise protect the confidentiality of such number.
(h)Deceased individualsThis section does not apply with respect to the social security account number of a deceased individual.
(i)Applicability of other protectionsNothing in the preceding subsections of this section shall be construed as superseding, altering, or affecting any statutory provision, regulation, order, or interpretation in effect under any other Federal or State law, except to the extent that such statutory provision, regulation, order, or interpretation is inconsistent with such subsections, and then only to the extent of the inconsistency. For purposes of this subclause, a statutory provision, regulation, order, or interpretation is not inconsistent with the preceding subsections of this section if the protection such statutory provision, regulation, order, or interpretation affords any person is greater than the protection provided under such subsections..
(b)Effective date and related rules
(1)In generalInitial final regulations prescribed to carry out the provisions of section 208A of the Social Security Act (added by this section) shall be issued not later than the last date of the 18th calendar month following the date of the enactment of this Act. Such provisions shall take effect, with respect to matters governed by such regulations issued by the Commissioner of Social Security or any other agency or instrumentality of the United States, 1 year after the date of the issuance of such regulations by the Commissioner of Social Security or such other agency or instrumentality, respectively. Section 208A(b) of such Act shall apply in the case of displays to the general public (as defined in section 208A(a)(3) of such Act) to such displays to the general public originally occurring after such 1-year period. Such provisions shall not apply with respect to any such display to the general public of a record (containing a social security account number (or any derivative thereof)) generated prior to the close of such 1-year period.
(2)Sunset of exceptionSection 208A(a)(4)(B) of the Social Security Act (added by this section) shall cease to be effective with respect to sales, purchases, or displays to the general public occurring after 2 years after the effective date of the initial final regulations prescribed to carry out the provisions of section 208A of such Act.
9.New criminal penalties for misuse of social security account numbers
(a)In generalSection 208 of the Social Security Act (42 U.S.C. 408) is amended—
(1)in subsection (a), by inserting or at the end of paragraph (8) and by inserting after paragraph (8) the following new paragraph:

(9)willfully acts or fails to act so as to cause a violation of section 208A(b)(1)(B);.
(2)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively;
(3)in subsection (c)(1) (as so redesignated), by inserting or (b) after subsection (a); and 
(4)by inserting after subsection (a) the following new subsection:

(b)
(1)Whoever—
(A)knowingly, and with intent to commit, or to aid or abet, any activity that constitutes a violation of Federal law, or a violation of any applicable law of a State or political subdivision thereof if the maximum penalty of such applicable law includes imprisonment for 5 years or more—
(i)possesses the social security account number of another person without lawful authority, or
(ii)possesses a social security card, knowing that the social security account number or other identifying information displayed on the card has been altered, counterfeited, or forged or that the card was falsely made, stolen, or obtained from the Social Security Administration by use of false information;if such activity is committed, or aided or abetted, with intent to use such social security account number, social security card, or other identifying information displayed on such card in furtherance of such violation;
(B)being—
(i)an officer or employee of any governmental entity (as defined in section 205(c)(2)(C)(x)(X)), or
(ii)a person acting as an agent of a governmental entity (as so defined),willfully acts or fails to act so as to cause a violation of clause (vi)(II), (xi), (xii), or (xv) of section 205(c)(2)(C);
(C)being a trustee appointed in a case under title 11, United States Code (or an officer or employee thereof or a person acting as an agent thereof), willfully acts or fails to act so as to cause a violation of clause (xi) or (xv) of section 205(c)(2)(C); or 
(D)willfully acts or fails to act so as to cause a violation of subsection (c), (d), (e), or (f) of section 208A or, as a person in the private sector, willfully acts or fails to act so as to cause a violation of section 205(c)(2)(C)(xv); shall be guilty of a misdemeanor and upon conviction thereof shall be fined under title 18, United States Code, or imprisoned for not more than 1 year, or both.
(2)
(A)Whoever—
(i)with intent to deceive, discloses, sells, or transfers his own social security account number, assigned to him by the Commissioner of Social Security (in the exercise of the Commissioner’s authority under section 205(c)(2) to establish and maintain records), to any person;
(ii)without lawful authority, offers, for a fee, to acquire for any individual, or to assist in acquiring for any individual, an additional social security account number or a number that is purported to be a social security account number;
(iii)being—
(I)an officer or employee of any governmental entity (as defined in section 205(c)(2)(C)(x)(X)), or
(II)a person acting as an agent of a governmental entity (as so defined),willfully acts or fails to act so as to cause a violation of clause (x), (xiii), or (xiv) of section 205(c)(2)(C);
(iv)being a trustee appointed in a case under title 11, United States Code (or an officer or employee thereof or a person acting as an agent thereof), willfully acts or fails to act so as to cause a violation of clause (x) or (xiv) of section 205(c)(2)(C); or
(v)willfully acts or fails to act so as to cause a violation of subsection (b)(1)(A) or (g) of section 208A;shall be fined, imprisoned, or both, as provided in subparagraph (B).
(B)A person convicted of a violation described in subparagraph (A) shall—
(i)be fined under title 18, United States Code, imprisoned not more than 1 year, or both; and
(ii)if the offense is committed under false pretenses or for commercial advantage, personal gain, or malicious harm, be fined under title 18, United States Code, imprisoned not more than 5 years, or both..
(b)Effective datesThe amendments made by this section shall apply with respect to each violation occurring after the date of the enactment of this Act, except that subparagraphs (B), (C), and (D) of section 208(b)(1) of such Act and clauses (iii), (iv), and (v) of section 208(b)(2)(A) of such Act (added by subsection (a)(3)) shall apply, in connection with violations of clause (x), (xi), (xii), (xiii), (xiv), or (xv) of section 205(c)(2)(C) or section 208A, with respect to each violation occurring on or after the effective date applicable with respect to such violation under section 2, 3, 4, 5, 6, 7, or 8.
10.Extension of civil monetary penalty authority
(a)Application of civil money penalties to elements of criminal violationsSection 1129(a) of the Social Security Act (42 U.S.C. 1320a–8(a)) is amended—
(1)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
(2)by designating the last sentence of paragraph (1) as a new paragraph (2), appearing after and below paragraph (1); and
(3)by inserting after paragraph (2) (as designated under paragraph (2) of this subsection) the following:

(3)Any person (including an organization, agency, or other entity) who—
(A)uses a social security account number that such person knows or should know has been assigned by the Commissioner of Social Security (in an exercise of authority under section 205(c)(2) to establish and maintain records) on the basis of false information furnished to the Commissioner by any person;
(B)falsely represents a number to be the social security account number assigned by the Commissioner of Social Security to any individual, when such person knows or should know that such number is not the social security account number assigned by the Commissioner to such individual;
(C)with intent to deceive, alters a social security card that the person knows or should know was issued by the Commissioner of Social Security, or possesses such a card with intent to alter it;
(D)buys or sells a card that such person knows or should know is, or is purported to be, a card issued by the Commissioner of Social Security, or possesses such a card with intent to buy or sell it;
(E)counterfeits a social security card, or possesses a counterfeit social security card with intent to buy or sell it;
(F)discloses, uses, compels the disclosure of, or knowingly sells or purchases the social security account number of any person in violation of the laws of the United States;
(G)with intent to deceive the Commissioner of Social Security as to such person’s true identity (or the true identity of any other person), furnishes or causes to be furnished false information to the Commissioner with respect to any information required by the Commissioner in connection with the establishment and maintenance of the records provided for in section 205(c)(2);
(H)without lawful authority, offers, for a fee, to acquire for any individual, or to assist in acquiring for any individual, an additional social security account number or a number which is purported to be a social security account number;
(I)with intent to deceive, discloses, sells, or transfers his own social security account number, assigned to him by the Commissioner of Social Security under section 205(c)(2)(B), to any person;
(J)knowingly, and with intent to commit, or to aid or abet, any activity that constitutes a violation of Federal law, or a violation of any applicable law of a State or political subdivision thereof if the maximum penalty of such applicable law includes imprisonment for 5 years or more—
(i)possesses a social security account number of another individual without lawful authority, or
(ii)possesses a social security card, knowing that the social security account number or other identifying information displayed on the card has been altered, counterfeited, or forged or that the card was falsely made, stolen, or obtained from the Social Security Administration by use of false information,if such activity is committed, or aided or abetted, with intent to use such social security account number, social security card, or other identifying information displayed on such card in furtherance of such violation;
(K)being—
(i)an officer or employee of a governmental entity (as defined in section 205(c)(2)(C)(x)(X)), or
(ii)a person acting as an agent of a governmental entity (as so defined),willfully acts or fails to act so as to cause a violation of clause (vi)(II), (x), (xi), (xii), (xiii), (xiv), or (xv) of section 205(c)(2)(C);
(L)being a trustee appointed in a case under title 11, United States Code (or an officer or employee thereof or a person acting as an agent thereof), willfully acts or fails to act so as to cause a violation of clause (x), (xi), (xiv), or (xv) of section 205(c)(2)(C);
(M)violates section 208A (relating to prohibition of the sale, purchase, or display of the social security account number in the private sector) or, as a person in the private sector, violates section 205(c)(2)(C)(xv); or
(N)violates section 208(g) (relating to fraud by social security administration employees);shall be subject to, in addition to any other penalties that may be prescribed by law, a civil money penalty of not more than $5,000 for each violation. Such person shall also be subject to an assessment, in lieu of damages sustained by the United States resulting from such violation, of not more than twice the amount of any benefits or payments paid as a result of such violation..
(b)Effective datesThe amendments made by this section shall apply with respect to violations committed after the date of the enactment of this Act, except that subparagraphs (J), (K), (L), and (M) of section 1129(a)(3) of the Social Security Act (added by subsection (a)) shall apply with respect to violations of the provisions of clause (x), (xi), (xii), (xiii), (xiv), or (xv) of section 205(c)(2)(C) or section 208A occurring on or after the applicable effective date provided in connection with such provisions under section 2, 3, 4, 5, 6, 7, or 8 of this Act.
11.Criminal penalties for employees of the Social Security Administration who knowingly and fraudulently issue social security cards or social security account numbers
(a)In generalSection 208 of the Social Security Act (as amended by section 9) is amended further by adding at the end the following new subsection:

(g)
(1)Whoever is an employee of the Social Security Administration and knowingly and fraudulently sells or transfers one or more social security account numbers or social security cards shall, upon conviction, be guilty of a felony and fined under title 18, United States Code, imprisoned as provided in paragraph (2), or both.
(2)Imprisonment for a violation described in paragraph (1) shall be for—
(A)not more than 5 years, in the case of an employee of the Social Security Administration who has fraudulently sold or transferred not more than 50 social security account numbers or social security cards,
(B)not more than 10 years, in the case of an employee of the Social Security Administration who has fraudulently sold or transferred more than 50, but not more than 100, social security account numbers or social security cards, or
(C)not more than 20 years, in the case of an employee of the Social Security Administration who has fraudulently sold or transferred more than 100 social security account numbers or social security cards.
(3)For purposes of this subsection—
(A)The term social security employee means any State employee of a State disability determination service, any officer, employee, or contractor of the Social Security Administration, any employee of such a contractor, or any volunteer providing services or assistance in any facility of the Social Security Administration.
(B)The term social security account number means a social security account number assigned by the Commissioner of Social Security under section 205(c)(2)(B) or another number that has not been so assigned but is purported to have been so assigned.
(C)The term social security card means a card issued by the Commissioner of Social Security under section 205(c)(2)(G), another card which has not been so issued but is purported to have been so issued, and banknote paper of the type described in section 205(c)(2)(G) prepared for the entry of social security account numbers, whether fully completed or not..
(b)Effective dateThe amendment made by this section shall apply with respect to violations occurring on or after the date of the enactment of this Act.
12.Enhanced penalties in cases of terrorism, drug trafficking, crimes of violence, or prior offenses
(a)Amendments to title IISection 208 of the Social Security Act (as amended by the preceding provisions of this Act) is amended further—
(1)in subsection (a), by striking shall be fined and all that follows and inserting the following: shall be fined, imprisoned, or both, as provided in subsection (c).;
(2)in subsection (b)(2)(B)(ii) (as added by section 9), by striking be fined and all that follows and inserting the following: be fined, imprisoned, or both, as provided in subsection (c).; 
(3)by striking subsection (d);
(4)by redesignating subsection (c) as subsection (d); and
(5)by inserting after subsection (b) the following new subsection:

(c)A person convicted of a violation described in subsection (a) or a violation described in subsection (b)(2)(A) which is subject to subsection (b)(2)(B)(ii) shall be—
(1)fined under title 18, United States Code, or imprisoned for not more than 5 years, or both, in the case of an initial violation, subject to paragraphs (3) and (4),
(2)fined under title 18, United States Code, or imprisoned for not more than 10 years, or both, in the case of a violation which occurs after a prior conviction for another offense under subsection (a) becomes final, subject to paragraphs (3) and (4),
(3)fined under title 18, United States Code, or imprisoned for not more than 20 years, in the case of a violation which is committed to facilitate a drug trafficking crime (as defined in section 929(a)(2) of title 18, United States Code) or in connection with a crime of violence (as defined in section 924(c)(3) of title 18, United States Code) involving force against the person of another, subject to paragraph (4), and
(4)fined under title 18, United States Code, or imprisoned for not more than 25 years, in the case of a violation which is committed to facilitate an act of international or domestic terrorism (as defined in paragraphs (1) and (5), respectively, of section 2331 of title 18, United States Code)..
(b)Amendments to title VIIISection 811 of such Act (42 U.S.C. 1011) is amended—
(1)in subsection (a), by striking shall be fined and all that follows and inserting shall be fined, imprisoned, or both, as provided in subsection (b).;
(2)by redesignating subsection (b) as subsection (c); and
(3)by inserting after subsection (a) the following new subsection:

(b)PunishmentA person convicted of a violation described in subsection (a) shall be—
(1)fined under title 18, United States Code, or imprisoned for not more than 5 years, or both, in the case of an initial violation, subject to paragraphs (3) and (4),
(2)fined under title 18, United States Code, or imprisoned for not more than 10 years, or both, in the case of a violation which occurs after a prior conviction for another offense under subsection (a) becomes final, subject to paragraphs (3) and (4),
(3)fined under title 18, United States Code, or imprisoned for not more than 20 years, in the case of a violation which is committed to facilitate a drug trafficking crime (as defined in section 929(a)(2) of title 18, United States Code) or in connection with a crime of violence (as defined in section 924(c)(3) of title 18, United States Code) involving force against the person of another, subject to paragraph (4), and
(4)fined under title 18, United States Code, or imprisoned for not more than 25 years, in the case of a violation which is committed to facilitate an act of international or domestic terrorism (as defined in paragraphs (1) and (5), respectively, of section 2331 of title 18, United States Code)..
(c)Amendments to title XVISection 1632 of such Act (42 U.S.C. 1383a) is amended—
(1)in subsection (a), by striking shall be fined and all that follows and inserting shall be fined, imprisoned, or both, as provided in subsection (b).;
(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
(3)by inserting after subsection (a) the following new subsection:

(b)A person convicted of a violation described in subsection (a) shall be—
(1)fined under title 18, United States Code, or imprisoned for not more than 5 years, or both, in the case of an initial violation, subject to paragraphs (3) and (4),
(2)fined under title 18, United States Code, or imprisoned for not more than 10 years, or both, in the case of a violation which occurs after a prior conviction for another offense under subsection (a) becomes final, subject to paragraphs (3) and (4),
(3)fined under title 18, United States Code, or imprisoned for not more than 20 years, in the case of a violation which is committed to facilitate a drug trafficking crime (as defined in section 929(a)(2) of title 18, United States Code) or in connection with a crime of violence (as defined in section 924(c)(3) of title 18, United States Code) involving force against the person of another, subject to paragraph (4), and
(4)fined under title 18, United States Code, or imprisoned for not more than 25 years, in the case of a violation which is committed to facilitate an act of international or domestic terrorism (as defined in paragraphs (1) and (5), respectively, of section 2331 of title 18, United States Code)..
(d)Effective dateThe amendments made by this section shall apply with respect to violations occurring after the date of the enactment of this Act.
13.Regulatory and enforcement authority with respect to misuse of the social security account number Title XI of the Social Security Act is amended by inserting after section 1129B (42 U.S.C. 1320a–7b) the following new section:

1129C.Regulatory and enforcement authority with respect to misuse of the social security account number
(a)Regulatory authority
(1)In generalThe Commissioner of Social Security shall prescribe regulations to carry out the provisions of clauses (vi)(II), (x), (xi), (xii), (xiii), (xiv), and (xv) of section 205(c)(2)(C) and section 208A. Such regulations shall be issued in consultation with the Federal Trade Commission, the Attorney General of the United States, the Secretary of Homeland Security, the Secretary of Health and Human Services, the Secretary of the Treasury, the Federal banking agencies (as defined in section 3 of the Federal Deposit Insurance Act), the National Credit Union Administration, the Securities and Exchange Commission, State attorneys general, and such representatives of the State insurance commissioners as may be designated by the National Association of Insurance Commissioners. 
(2)Treatment of matters relating to law enforcement and national securityIn issuing the regulations described in paragraph (1) with respect to the provisions of 205(c)(2)(C)(x)(III), paragraph (A) or (B) of section 208A(b)(2), or section 208A(c)(2) (relating to law enforcement and national security), the sale or purchase of Social Security account numbers may be authorized only if the Commissioner (or the agency or instrumentality delegated authority to issue such regulations under paragraph (5)) determines that—
(A)such sale or purchase would serve a compelling public interest that cannot reasonably be served through alternative measures, and
(B)such sale or purchase will not pose an unreasonable risk of identity theft, or bodily, emotional, or financial harm to an individual (taking into account any restrictions and conditions that the agency or instrumentality issuing the regulations imposes on the sale, purchase, or disclosure).
(3)Treatment of other matters in general discretion of the Commissioner
(A)In generalIn issuing the regulations described in paragraph (1) with respect to the provisions of section 205(c)(2)(C)(x)(VIII) or section 208A(b)(3)(B), the sale, purchase, or display to the general public of social security account numbers may be authorized only after considering, among other relevant factors—
(i)the extent to which the authorization of the sale, purchase, or display of the social security account number would serve a compelling public interest that cannot reasonably be served through alternative measures,
(ii)the associated cost or burden of the authorization to the general public, businesses, commercial enterprises, non-profit organizations, and Federal, State, and local governments; and
(iii)the associated benefit of the authorization to the general public, businesses, commercial enterprises, non-profit associations, and Federal, State, and local governments.
(B)Restrictions and conditionsIf, after considering the factors in subparagraph (A), the sale, purchase, or display to the general public of social security account numbers is authorized under regulations referred to in subparagraph (A), the Commissioner (or the agency or instrumentality delegated authority to issue such regulations under paragraph (5)) shall impose restrictions and conditions on the sale, purchase, or display to the general public to the extent necessary—
(i)to provide reasonable assurances that social security account numbers will not be used to commit or facilitate fraud, deceptions, or crime, and
(ii)to prevent an unreasonable risk of identity theft or bodily, emotional, or financial harm to any individual, considering the nature, likelihood, and severity of the anticipated harm that could result from the sale, purchase, or display to the general public of social security account numbers, together with the nature, likelihood, and extent of any benefits that could be realized.
(C)5-year expiration date for regulationsAt the end of the 5-year period beginning on the effective date of any final regulations issued pursuant to this paragraph—
(i)such regulations shall expire, and
(ii)new regulations may be issued pursuant to this paragraph.
(4)Administrative procedureIn the issuance of regulations pursuant to this subsection, notice shall be provided as described in paragraphs (1), (2), and (3) of section 553(b) of title 5, United States Code, and opportunity to participate in the rule making shall be provided in accordance with section 553(c) of such title. 
(5)Delegation to other agenciesAny agency or instrumentality of the United States may exercise the authority of the Commissioner under this subsection, with respect to matters otherwise subject to regulation by such agency or instrumentality, to the extent determined appropriate in regulations of the Commissioner.
(6)Consultation and coordinationEach agency and instrumentality exercising authority to issue regulations under this subsection shall consult and coordinate with the other such agencies and instrumentalities for the purposes of assuring, to the extent possible, that the regulations prescribed by each such agency or instrumentality are consistent and comparable, as appropriate, with the regulations prescribed by the other such agencies and instrumentalities. The Commissioner shall undertake to facilitate such consultation and coordination.
(7)Definitions and special rules
(A)For purposes of this subsection, the terms sell, purchase, and display to the general public shall have the meanings provided such terms under section 205(c)(2)(C)(x) or section 208A(a), as applicable.
(B)For purposes of this subsection, section 205(c)(2)(C)(x)(XI) shall apply.
(b)Coordination of enforcement with other agenciesThe Commissioner may provide, by regulation, for enforcement by any other agency or instrumentality of the United States of the provisions of section 208A and regulations prescribed pursuant to subsection (a)(1) with respect to section 208A.
(c)Actions by States with respect to misuse in private sector or by State and local governments
(1)Civil actionsIn any case in which the attorney general of a State (as defined in section 205(c)(2)(C)(x)(X)) has reason to believe that an interest of the residents of that State has been or is threatened or adversely affected by an act or practice described in paragraph (2), the State, as parens patriae, may bring a civil action on behalf of the residents of the State in a district court of the United States of appropriate jurisdiction, to—
(A)enjoin that act or practice;
(B)enforce compliance with the regulation;
(C)obtain civil penalties in an amount of $11,000 per violation not to exceed a total of $5,000,000; or
(D)obtain such other legal and equitable relief as the district court may consider to be appropriate.Before filing an action under this subsection, the attorney general of the State involved shall provide to the Commissioner of Social Security and the Attorney General of the United States a written notice of that action and a copy of the complaint for that action. If the State attorney general determines that it is not feasible to provide the notice described in this subparagraph before the filing of the action, the State attorney general shall provide the written notice and the copy of the complaint as soon after the filing of the complaint as practicable. Any reference in this subsection to the attorney general of a State shall be deemed also to be a reference to any equivalent official of such State.
(2)Acts or practices subject to enforcementAn act or practice described in this paragraph is—
(A)an act or practice by an executive, legislative, or judicial agency or instrumentality of the State involved or a political subdivision thereof, a person acting as an agent thereof, or any officer or employee of the foregoing or person acting as an agent of the foregoing that violates clause (vi)(II), (x), (xi), (xii), (xiii), (xiv), or (xv) of section 205(c)(2)(C) or any regulation promulgated thereunder, or
(B)an act or practice by any person that violates section 208A or any regulation promulgated thereunder.
(3)Attorney General authorityOn receiving notice under paragraph (1), the Attorney General of the United States shall have the right—
(A)to move to stay the action, pending the final disposition of a pending Federal matter as described in paragraph (4);
(B)to intervene in an action under paragraph (1);
(C)upon so intervening, to be heard on all matters arising therein; and
(D)to file petitions for appeal.
(4)Pending criminal proceedingsIf the Attorney General of the United States has instituted a criminal proceeding under section 208 alleging an act or practice described in paragraph (2) in connection with any State, such State may not, during the pendency of such proceeding or action, bring an action under this subsection against any defendant named in the criminal proceeding.
(5)Rule of constructionFor purposes of bringing any civil action under paragraph (1), nothing in this subsection shall be construed to prevent an attorney general of a State from exercising the powers conferred on the attorney general by the laws of that State to conduct investigations, administer oaths and affirmations, or compel the attendance of witnesses or the production of documentary and other evidence.
(6)Venue; service of processAny action brought under paragraph (1) may be brought in any district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code. In an action brought under paragraph (1), process may be served in any district in which the defendant is an inhabitant or may be found.
(d)Remedies to individuals for violations by the Federal Government of requirements relating to social security account numbers
(1)Civil actionsAny individual who is aggrieved by an act or practice by any person acting as an officer, employee, or agent of an agency or instrumentality of the Federal Government in violation of the requirements of clause (vi)(II), (x), (xi), (xii), (xiii), (xiv), or (xv) of subsection (c)(2)(C) with respect to the social security account number assigned to such individual under subsection (c)(2)(B) may commence a civil action for appropriate equitable relief or actual damages.
(2)Venue; service of processAn action under this subsection action may be brought in the district court of the United States for the judicial district in which the plaintiff resides, or has his principal place of business, in which the violation took place, or in which the defendant resides or may be found, and process may be served in any other district in which a defendant resides or may be found.
(3)JurisdictionThe district courts of the United States shall have jurisdiction, without respect to the amount in controversy or the citizenship of the parties, to grant the relief provided for in paragraph (1).
(4)Attorney’s feesIn any action under this subsection, the court in its discretion may allow a reasonable attorney’s fee and costs of action to either party.
(e)Ongoing GAO review on efficacy of regulations
(1)In generalThe Comptroller General of the United States shall conduct an ongoing review of the efficacy of the regulations prescribed by any agency or instrumentality of the United States pursuant to this section. Such review shall consider the extent to which such regulations are consistent with, and in furtherance of the purposes of, the amendments made by the Social Security Number Privacy and Identity Theft Prevention Act of 2007.
(2)ReportNot later than 4 years after the effective date of any final regulations issued by any agency or instrumentality of the United States pursuant to this section, the Comptroller General shall report to each House of the Congress regarding the results of the review of such regulations conducted under this paragraph. Such report shall include the Comptroller General’s recommendations for such statutory or regulatory changes as the Comptroller General considers appropriate..
14.Study on feasibility of banning social security account number as an authenticator
(a)StudyAs soon as practicable after the date of the enactment of this Act, the Commissioner of Social Security shall enter into an arrangement with the National Research Council under which the Council shall carry out a study to determine—
(1)the extent of the use of social security account numbers as a primary means of authenticating identity;
(2)the extent of the use of social security account numbers for verification in commercial transactions; and
(3)the feasibility of a prohibition on such use.The study shall also examine possible alternatives to social security account numbers for verification purposes and uses in authenticating identity.
(b)ReportThe arrangement entered into with the Council under this section shall provide for submission by the Council to the Commissioner and to each House of the Congress of a report setting forth the results of the Council’s study under this section, together with the Council’s findings and recommendations, no later than 1 year after the effective date of the initial final regulations issued by the Commissioner pursuant to the amendments made by section 2 of this Act.
 

September 24, 2007
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
